Citation Nr: 1210621	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left knee disability, to include synovitis and osteoarthritis.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, to include synovitis and osteoarthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1962 to February 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to increased evaluations for left knee, right knee, and left ankle disabilities.

The Veteran initiated appeals with respect to all three issues, and a statement of the case (SOC) was issued in April 2010.  The Veteran specified in his May 2010 substantive appeal that he was only pursuing his appeals with respect to his knee disabilities.  The description of those disabilities has been recharacterized as above to better reflect the evidence of record and the Veteran's allegations.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there is also evidence of unemployment due to disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, while the Veteran is not employed, it is apparently due to nonservice connected factors, such as retirement due to age.  As there is no evidence or allegation that the knee disabilities render the Veteran unemployable at this time, a TDIU claim is not inferred.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his appeal.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has repeatedly contacted the RO to apprise it of ongoing treatment at VA facilities.  He reports that he received injections in his knees or saw doctors in follow-up in August, September, and December 2009, and May 2010.  It also appears that, prior to a January 2009 orthopedic consultation, the Veteran was seen for an initial evaluation by VA providers.

However, the VA treatment records associated with the claims file, for the period of January 2010 to February 2011, do not encompass all of the reported dates of treatment.  As the Veteran has reported treatment for the exact conditions currently before VA for evaluation, the records are clearly relevant, and must be obtained.  As they are Federal records, efforts to obtain such must continue until the records are associated with the claims file or it can be certified that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  On remand, complete VA treatment records from January 2008 to the present must be obtained and associated with the claims file.

The Veteran was most recently examined for rating purposes in April 2009, almost three years ago.  He has repeatedly stated that his knees have grown progressively worse, though he has not specified any worsening since the examination.  Nonetheless, an updated VA examination is required, to ensure that the current status of his disabilities is considered.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the VA medical center in Kerrville, Texas, as well as all associated clinics and any other VA facilities identified by the Veteran or in the record, from January 2008 to the present.

2.  Schedule the Veteran for a VA joints examination.  The examiner must describe in detail the current status of the Veteran's service connected right and left knee disabilities.  Limitation of motion, instability, and subluxation must be specifically addressed, and the impact of pain, weakness, fatigue, lack of endurance, and incoordination with repetitive motion must be described with regard to actual functional capacity.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

